Per Curiam:
It seems to be assumed on this appeal that the plaintiff was entitled to a new trial as an absolute right. Under such circumstances it was improper to impose upon the plaintiff the payment of costs as a condition of the new trial. The order appealed from must be reversed, with ten dollars costs and disbursements of appeal, and the order granting a new trial amended by striking therefrom all provisions relating to the payment of costs by the plaintiff. Present — Ingraham, P. J., Laughlin, Clarke, Scott and Miller, JJ. Order reversed, with ten dollars costs and disbursements, and order granting new trial amended by striking therefrom all provisions relating to payment of costs by plaintiff. Settle order on notice.